 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. MJ-20-03024-PHX-MTM
10                  Plaintiff,                         ORDER
11   v.
12   Johnny Roman Garza,
13                  Defendant.
14
15
16           On March 13, 2020, Defendant filed a Motion for Review/Reconsideration of
17   Detention Order. (Doc. 12.) Defendant cites to 18 U.S.C. § 3142 and 18 U.S.C. § 3145.
18   (Id. at 1.)
19           Defendant’s Motion for Review is denied without prejudice because this Court does
20   not have jurisdiction over the Motion. Defendant requests that “this Court review and
21   reconsider the detention order of the Magistrate Judge, and order him released, subject to
22   reasonable conditions of release.” (Id.) Pursuant to Title 18 U.S.C. § 3145(b), a defendant
23   for whom a detention order has already been entered may file “with the court having
24   original jurisdiction over the offense, a motion for revocation or amendment of the order.”
25   The phrase “original jurisdiction” in this context refers to “the district in which the
26   prosecution is pending.” United States v. Evans, 62 F.3d 1233, 1237 (9th Cir. 1995).
27   Defendant has been committed to another district (doc. 10), and jurisdiction over
28   Defendant’s Motion resides in the District Court in the Western District of Washington.
 1   Defendant must file his Motion in that Court to seek review.
 2          To the extent Defendant argues the Court’s ruling should be reconsidered, the
 3   Motion is denied. Pursuant to 18 U.S.C. § 3142(f)(2)(B), a defendant’s detention hearing
 4   may be reopened “at any time before trial if the judicial officer finds that information exists
 5   that was not known to the movant at the time of the hearing and that has a material bearing
 6   on the issue whether there are conditions of release that will reasonably assure the
 7   appearance of such person as required and the safety of any other person and the
 8   community.” Defendant presents no new information for the Court to consider.
 9          Dated this 16th day of March, 2020.
10
11
12                                                      Honorable John Z. Boyle
                                                        United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
